Case 19-00172-pmm           Doc 2     Filed 09/04/19 Entered 09/04/19 12:32:14                Desc Main
                                      Document     Page 1 of 2


B250a
(1/88)


                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA
In re                                                             Bankruptcy No. 19-10106AMC
                Ruth Gonzalez
                                 Debtor

                Ruth Gonzalez
                                Plaintiff                       Adversary No. 19-00172
                                vs.
                The Bank of New York Mellon f/k/a The Bank
                of New York, as Trustee for CWHEQ Inc., Home
                Equity Loan Asset Backed Certificates, Series 2006-S10
                                Defendant

                            SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to this
summons to the clerk of the bankruptcy court within 30 days after the date of issuance of this summons,
except that the United States and its offices and agencies shall submit a motion or answer to the complaint
within 35 days. Answer is due 10/04/2019.

                Address of Clerk                                  U.S. Bankruptcy Court
                                                                  Robert N.C. Nix Building
                                                                  900 Market Street, Suite 400
                                                                  Philadelphia PA 19107-4299

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

                Name/Address of Plaintiff's Attorney              Joseph L. Quinn, Esquire
                                                                  192 S. Hanover Street
                                                                  Suite 101
                                                                  Pottstown, PA 19464

If you make a motion, your time to answer is governed by Bankruptcy Rule 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT
MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

                                                           FOR THE COURT

                                                           TIMOTHY B. MCGRATH
                                                           CLERK


September 4, 2019
                                                           By: s/ Antoinette Stevenson
                                                           Deputy Clerk
Case 19-00172-pmm              Doc 2     Filed 09/04/19 Entered 09/04/19 12:32:14                    Desc Main
                                         Document     Page 2 of 2


                           Bankruptcy No. 19-10106AMC            Adversary No. 19-00172

                                          CERTIFICATE OF SERVICE

                    I,                       certify that I am, and at all times during the service of process was,
not less than 18 years of age and not a party to the matter concerning which service of process was made.
I further certify that the service of this summons and a copy of the complaint was made
(date) by:


( ) Mail service: Regular, first class United States mail, postage pre-paid, addressed to:




( ) Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:




( ) Residence Service: By leaving the process with the following adult at:




( ) Publication: The defendant was served as follows:[Describe briefly]




( ) State Law: The Defendant was served pursuant to the laws of the State of                                (name
of state) as follows: [Describe briefly]


                   Under penalty of perjury, I declare that the foregoing is true and correct.




Date                                                     Signature



Print Name

Business Address

City, State, Zip
